Citation Nr: 0837858	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  01-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in San 
Juan, Puerto Rico, which declined to reopen a claim for 
service connection for the cause of the veteran's death. 

In an August 2002 decision, the Board reopened the 
appellant's claim, and in November 2003, the Board remanded 
the case for additional development.  

In a November 2005 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant appealed the November 2005 Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Following a June 2007 Joint Motion for 
Remand (Joint Motion), a June 2007 Court decision vacated and 
remanded the case the Board.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1991.  His death 
certificate reflects the immediate cause of death as acute 
intoxication with morphine and codeine.

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenia at a 50 percent disability 
rating.  A subsequent rating decision assigned a 100 percent 
evaluation for accrued benefits purposes.

3.  Competent medical evidence reflects that the veteran's 
service-connected schizophrenia substantially and materially 
contributed to his death.

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
service-connected schizophrenia caused or contributed 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. 
§§ 3.102, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cardiovascular disease, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that service connection is warranted 
for the cause of the veteran's death because his service-
connected schizophrenia caused his fatal overdose.  The 
record shows that the veteran died on February [redacted], 1991.  The 
certificate of death lists acute intoxication with morphine 
and codeine as the immediate cause of death.  These findings 
were confirmed in an autopsy that was performed following the 
veteran's death, a copy of which is of record and has been 
reviewed.  The autopsy report found that the overdose was an 
accident.  At the time of the veteran's death, service 
connection was in effect for schizophrenia.

Post-service medical records include reports of the treatment 
that the veteran received for his service-connected 
psychiatric disorder.  It is noted that the veteran, at 
times, indicated that he had suicidal and homicidal thoughts.

An April 2004 VA examination report reflects that the 
examiner reviewed the veteran's entire claims file, including 
the records of the veteran's private psychiatrist.  He noted 
that the veteran died in February 1991 due to acute 
intoxication with morphine and codeine and that the 
toxicological tests performed for an autopsy were negative 
for alcohol or other substances.  The examiner acknowledged 
that the veteran's private psychiatrist had testified as an 
expert witness at a hearing on appeal and that, in his 
testimony, he had indicated that the veteran's use of drugs 
was for self-medication.  It was noted that the medical 
records did not show the use of illegal substances, although 
the veteran had a history of alcohol use.  The examiner 
indicated that it was generally known that the use of illegal 
substances was not for the intention of committing suicide, 
but was for self-gratification in a voluntary manner, and 
that there was no evidence in the medical literature that 
illegal drugs could be used to treat or self-medicate 
schizophrenia.  Based on all the considerations and evidence, 
the examiner opined that it was not likely that the veteran's 
use of alcohol, morphine and codeine was caused by, 
aggravated by or a manifestation of, the veteran's service-
connected psychiatric illness.

A September 2008 private physician's letter reflected that 
she had reviewed the pertinent records in the veteran's 
claims file, including notes and evaluations, summaries from 
his treating physicians, and transcripts of VA hearings.  The 
private physician opined that the veteran's schizophrenia 
contributed directly to his death, and she disagreed with the 
VA examination opinion, which attributed the veteran's death 
to the use of "illegal substances" for "self 
gratification."  The private physician indicated that, in 
regards to the VA examination, she disagreed with both the 
perception that the veteran was using illegal substances and 
the notion that he was pursuing self-gratification at the 
time of his death.  First, she noted that there was little 
evidence that the veteran abused substances.  Of the twelve 
evaluations reviewed by the private physician, only one 
included a diagnosis of alcohol abuse in June 1982.  
Otherwise, the veteran consistently denied substance abuse, 
and there is no other time he received a diagnosis related to 
substance abuse.  The veteran's psychiatrist, in his May 2004 
written summary of the case, maintained that there was no 
indication, signs or symptoms, indicating that the veteran 
had been using controlled substances.  

The private physician disputed the focus on morphine found in 
the veteran's system at the time of his death.  She indicated 
that morphine is a metabolite of codeine, which the veteran 
had obtained from the VA for a toothache.  Therefore, it was 
more likely than not that the veteran was not someone who 
habitually abused illegal substances and had not obtained 
substances illegally.  

The private physician then considered the veteran's use of 
the medications, and indicated that two points were 
significant.  First, the veteran's psychiatrist emphasized 
that the veteran tended to self medicate, and, second, at the 
time of his death, the veteran's schizophrenic symptoms 
impaired his full comprehension of the consequences of his 
actions.  The private physician emphasized again that the 
circumstances surrounding the veteran's death did not paint a 
scene of self gratification with illegally obtained 
substances.  Rather, the scenario was the unfortunate 
mishandling of codeine by a man suffering from both acute 
pain and chronically poor judgment.  The private physician 
acknowledged that individual's responses to opiates, such as 
codeine, are extremely variable, to the point that one could 
not accurately predict what dosage would induce coma and 
respiratory arrest.  The veteran was more susceptible to an 
accidental overdose than the average person, because his 
central nervous system would have already been somewhat 
suppressed by his antipsychotic medication.  Therefore, the 
private physician opined that the veteran was extremely 
vulnerable to accidental death from the combined use of 
Thorazine and codeine, and noted that the veteran's 
psychiatrist concurred with this opinion. 

The private physician summarized that the veteran was not 
perceived by those who knew him best, his wife and 
psychiatrist, to abuse substances.  He legitimately obtained 
a preparation of codeine.  She noted that, when codeine is 
metabolized, it produces morphine, which explains the 
presence of both substances in his system at the time of his 
death.  The private physician noted that the veteran was in 
pain the night he died and tried to self-medicate.  Because 
of his schizophrenia, he often exhibited poor judgement and 
was often impaired in his ability to manage his own self-
care.  He regularly took his prescribed Thorazine, which left 
his central nervous system routinely suppressed.  She 
concluded by stating that this combination of factors left 
him extremely vulnerable to the accidental ingestion of a 
fatal dose of codeine, and that clearly his schizophrenia was 
a contributing factor in his death.  

Based upon the evidence of record, the Board finds that 
service connection is warranted for the cause of the 
veteran's death.  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

While the April 2004 VA examiner provided an opinion that the 
veteran's death was not related to his service-connected 
schizophrenia, he did not provide a detailed rationale for 
his opinions and did not appear to consider the veteran's 
specific situation.  He mentioned that it is "generally 
known" that the use of illegal substances was not for the 
intention of committing suicide, but was for self-
gratification in a voluntary manner, but did not cite a 
source for this statement.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

By contrast, the September 2008 private physician provided a 
very thorough analysis and rationale for her opinion.  She 
gave a cohesive background regarding the veteran's mental 
state and how it affected his self-care capacity.  She also 
provided an explanation for the medications found in the 
veteran's system at his death, and how the combination of 
these medications could prove to be fatal.  As such, the 
September 2008 private physician's opinion is found to be of 
more probative value than the April 2004 VA examiner's 
opinion.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, the Board finds that 
the competent medical evidence of record weighs heavily in 
favor of the appellant, and service connection is granted for 
the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


